Exhibit 10.1

SPECIAL ONE-TIME CASH BONUS INFORMATION FOR THE COMPANY’S NAMED EXECUTIVE

OFFICERS

The table below sets forth the amount of the one-time special cash bonus to be
paid in December 2012 to each “named executive officer” of Exelixis, Inc.

 

Name

   Special One-Time
Cash  Bonus (1)  

Michael M. Morrissey, Ph.D.

President and Chief Executive Officer

(principal executive officer)

   $ 64,500   

Frank L. Karbe

Executive Vice President and

Chief Financial Officer

(principal financial officer)

   $ 34,400   

J. Scott Garland

Executive Vice President and Chief

Commercial Officer

   $ 30,100   

Gisela M. Schwab, M.D.

Executive Vice President and

Chief Medical Officer

   $ 75,000   

Pamela A. Simonton, J.D., LL.M.

Executive Vice President and

General Counsel

   $ 30,100   

 

(1) 

To be paid in December 2012.